                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7        SYMANTEC CORPORATION, et al.,                     Case No. 17-cv-04414-JST

                                   8                     Plaintiffs,

                                   9               v.
                                                                                              Re: ECF No. 203
                                  10        ZSCALER, INC.,

                                  11                     Defendant.

                                  12            Plaintiff Symantec Corporation moves to file under seal portions of its Notice of Motion
Northern District of California
 United States District Court




                                  13   and Motion for Relief Due to Zscaler’s Violation of Rule 37(e) (“Motion”), portions of Exhibits H

                                  14   and I, and the entirety of Exhibits A, B, C, L, Q, and T. ECF No. 203. The Court will grant in part

                                  15   and deny in part Symantec’s motion.

                                  16   I.       LEGAL STANDARD

                                  17            A party seeking to seal a document filed with the court must (1) comply with Civil Local

                                  18   Rule 79-5; and (2) rebut the “a strong presumption in favor of access” that applies to all
                                  19   documents other than grand jury transcripts or pre-indictment warrant materials. Kamakana v.

                                  20   City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citation and internal quotations

                                  21   omitted).

                                  22            With respect to the first prong, Local Rule 79-5 requires, as a threshold, a request that

                                  23   (1) “establishes that the document, or portions thereof, are privileged, protectable as a trade secret

                                  24   or otherwise entitled to protection under the law”; and (2) is “narrowly tailored to seek sealing

                                  25   only of sealable material.” Civil L.R. 79-5(b). An administrative motion to seal must also fulfill

                                  26   the requirements of Civil Local Rule 79-5(d). “Reference to a stipulation or protective order that
                                  27   allows a party to designate certain documents as confidential is not sufficient to establish that a
                                   1   document, or portions thereof, are sealable.” Civil L.R. 79-5(d)(1)(A).

                                   2          With respect to the second prong, the showing required to overcome the strong

                                   3   presumption of access depends on the type of motion to which the document is attached. “[A]

                                   4   ‘compelling reasons’ standard applies to most judicial records. This standard derives from the

                                   5   common law right ‘to inspect and copy public records and documents, including judicial records

                                   6   and documents.’” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting

                                   7   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978)). To overcome this strong

                                   8   presumption, the party seeking to seal a judicial record must “articulate compelling reasons

                                   9   supported by specific factual findings that outweigh the general history of access and the public

                                  10   policies favoring disclosure.” Kamakana, 447 F.3d at 1178–79 (internal citations omitted).

                                  11          “‘[C]ompelling reasons’ exist when ‘court files might have become a vehicle for improper

                                  12   purposes,’ such as the use of records to gratify private spite, promote public scandal, circulate
Northern District of California
 United States District Court




                                  13   libelous statements, or release trade secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435

                                  14   U.S. at 598). The Nixon Court also noted that the “common-law right of inspection has bowed

                                  15   before the power of a court to insure that its records” are not used as “sources of business

                                  16   information that might harm a litigant’s competitive standing.” 435 U.S. at 598.

                                  17          The Ninth Circuit, in an unpublished opinion, has identified a trade secret in this context as

                                  18   “any formula, pattern, device or compilation of information which is used in one’s business, and
                                  19   which gives him an opportunity to obtain an advantage over competitors who do not know or use

                                  20   it.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (quoting Restatement of Torts

                                  21   § 757, cmt. b). In that case, applying Kamakana and Nixon, the Ninth Circuit reversed a district

                                  22   court for refusing to seal information that qualified under this standard. In re Elec. Arts, Inc., 298

                                  23   Fed. App’x at 569. The Federal Circuit has similarly concluded that under Ninth Circuit law,

                                  24   detailed product-specific financial information, customer information, and internal reports are

                                  25   appropriately sealable under the “compelling reasons” standard where that information could be

                                  26   used to the company’s competitive disadvantage. Apple Inc. v. Samsung Elecs. Co., 727 F.3d
                                  27   1214, 1226, 1228 (Fed. Cir. 2013).
                                  28          A district court must “articulate [the] . . . reasoning or findings underlying its decision to
                                                                                          2
                                   1   seal.” Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011), cert. denied, 132 S. Ct.
                                   2   2374 (2012).
                                   3   II.    DISCUSSION

                                   4          Symantec moves to file under seal portions of its Motion and portions of Exhibit H and I.

                                   5   The highlighted portions of the Motion and exhibits contain highly sensitive and confidential

                                   6   business information, which would put Symantec at a competitive disadvantage. ECF No. 203 at

                                   7   3. Compelling reasons exist to seal the redacted portions of the Motion, and this request is

                                   8   narrowly tailored. See In re Elec. Arts, 298 F. App’x at 569. Therefore, the Court grants the

                                   9   motion to file portions of Symantec’s Motion and Exhibits H and I under seal.

                                  10          Symantec also moves to seal the entirety of Exhibits A, B, C, L, Q, and T, which consist of

                                  11   nearly 100 pages of deposition excerpts and declarations. Because some of the proffered material

                                  12   appears not to be privileged, protectable as a trade secret, or otherwise entitled to protection under
Northern District of California
 United States District Court




                                  13   the law, however, the Court cannot conclude the request is narrowly tailored. See Civil L.R. 79-

                                  14   5(b); see also, e.g., ECF No. 203-5 at 12 (containing colloquy between counsel about whether a

                                  15   document had been previously produced). The Court accordingly denies the motion to file the

                                  16   entirety of Exhibits A, B, C, L, Q, and T under seal.

                                  17          In its opposition, Zscaler requests to seal portions of Exhibits B and T to Symantec’s

                                  18   Motion. The Court finds that compelling reasons exist for sealing the identified portions of this
                                  19   document. See In re Elec. Arts, 298 F. App’x at 569. The Court also finds that the request is

                                  20   narrowly tailored. See Civil L.R. 79-5(b).

                                  21                                             CONCLUSION

                                  22          The Court grants in part and denies in part Symantec’s motion to file under seal.

                                  23          For Symantec’s Motion, the “document filed under seal will remain under seal and the

                                  24   public will have access only to the redacted version, if any, accompanying the motion.”
                                  26   Civil L.R. 79-5(f)(1).
                                  27          For Exhibits A, C, L, and Q, the documents will not be considered by the Court unless the

                                  28   Symantec files them in the public record within seven days from the date of this Order.


                                                                                         3
                                  1           Symantec shall file the redacted form of Exhibits B and T, ECF Nos. 207-2, 207-3, within

                                  2    seven days. Civil L.R. 79-5(f)(3).

                                  3           The briefing schedule on the underlying motion shall remain as originally set.

                                  4           IT IS SO ORDERED.

                                  5    Dated: September 6, 2019
                                  6
                                   7                                                                    JON S. TIGAR
                                                                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
